
	

115 SRES 700 ATS: Relative to the death of the Honorable Walter “Dee” Huddleston, former United States Senator for the Commonwealth of Kentucky.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 700
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable Walter Dee Huddleston, former United States Senator for the Commonwealth of Kentucky.
	
	
 Whereas the Honorable Walter Dee Huddleston served the people of Kentucky in the United States Senate for 12 years; Whereas the Honorable Walter Dee Huddleston served as a member of a number of Senate committees, including—
 (1)the Committee on Appropriations; (2)the Committee on Agriculture and Forestry and the Committee on Agriculture, Nutrition, and Forestry; and
 (3)the Select Committee on Intelligence; Whereas the Honorable Walter Dee Huddleston was an ardent defender of the tobacco and coal interests of Kentucky in the United States Senate;
 Whereas the Honorable Walter Dee Huddleston was elected to serve the people of Kentucky in the Kentucky State Senate from 1965 to 1972;
 Whereas the Honorable Walter Dee Huddleston was a respected radio broadcaster; Whereas the Honorable Walter Dee Huddleston graduated from the University of Kentucky in 1949;
 Whereas the Honorable Walter Dee Huddleston served in the United States Army as a tank gunner during World War II; and
 Whereas the Honorable Walter Dee Huddleston served the United States and the Commonwealth of Kentucky with distinction: Now, therefore, be it
		
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Walter Dee Huddleston, former member of the United States Senate;
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased; and
 (3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Walter Dee Huddleston.
			
